On the trial below, the plaintiff claimed title under a deed made by two Indian Chiefs, Sacarusa and Longbord, executed in January, 1805, and conveying the land in question to John McCaskey for a term of years, ending in July A.D. 1916. This deed was executed in their names by Jeremiah Slade, their attorney in fact, under a power made by them to him in 1803. This power of attorney was proved and ordered to be registered at February Term, 1805, of Bertie County Court. The deed named above was proved and ordered to be registered at the November Term, 1805, of the same County Court. The plaintiff further claimed title through a deed made by John McCaskey in March, 1805, conveying the same term of years to Thomas Spiller, which deed was proved in Bertie County Court, and ordered to be registered at May Term, 1813.
Certified copies of these deeds from the register's books were offered in evidence, without accounting for the originals, and were objected to, upon the ground that they were conveyances of mere chattel interests, and that there was no authority given to the register, to put such deeds upon his books, or, having done so, to give authenticated copies thereof. In reply, an Act of the General Assembly, passed in the year 1824, was produced, converting the leasehold interests conveyed by the Tuscarora Indians into real estate for the terms for which they were conveyed, and providing that the conveyance, and devise of such estates, should thence forward be *Page 114 
governed by the same rules as are now prescribed in the case of real estate held in fee simple.
The evidence was received by the Court, and the defendant excepted.
There were many other exceptions brought up to the Court, but as the above was the only one considered by their Honors, the others are omitted.
The second exception made to the plaintiff's recovery is decisive of the case now before us.
The plaintiff claims under long leases made by the Tuscarora tribe of Indians, conveying the premises in question. Those leases were made in the year 1805, and prior thereto, and were proved and registered in 1813, and the plaintiff offered in evidence, copies from the register's book. Their reception was objected to by the defendant. The objection was overruled and the copies admitted.
At the time those leases were made and registered, up to the year 1824, they were considered mere chattel interests, and there was no Act of Assembly authorising their registration. The registration in 1813, was of no effect, and, as a necessary consequence, copies from the register's book were not competent evidence, without pursuing the course pointed out for giving in evidence copies of any other private deeds or paper writing. The Act of 1824, ch. 13, converted these chattel interests, thereafter, into real estates for the term for which they were originally granted, investing them with all the incidents of such estates, and concludes by saying, "and its conveyance and devise shall be governed by the same rules as are now prescribed in the case of real estate held in fee simple." All conveyances of real estate are required to be proved and registered in the county where the land lies, and copies from the register's book, properly certified, when the original is lost, are made evidence. Here, the deeds were put upon the register's book in the year 1813. The Act of 1824, has no retrospective *Page 115 
operation. It is all prospective so far as the registration is affected. They might, and ought to have been proved and registered since the Act of 1824. See S.C. 13 Ire. 379.
His Honor erred in admitting the copies of the leases in evidence.
   PER CURIAM.         Judgment is reversed and a venire de novo awarded.